Jagatpal v Chamble (2019 NY Slip Op 03934)





Jagatpal v Chamble


2019 NY Slip Op 03934


Decided on May 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2019

Sweeny, J.P., Renwick, Tom, Kapnick, Oing, JJ.


9381 161749/15

[*1]Gowkarran Jagatpal, Plaintiff-Appellant,
vMichelle Chamble, etc., et al., Defendants-Respondents, Jodel Leneus, et al., Defendant.


Roth & Roth, LLP, New York (Elliot Shields of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Antonella Karlin of counsel), for respondents.

Order, Supreme Court, New York County (W. Franc Perry, J.), entered on December 19, 2017, which, to the extent appealed from as limited by the briefs, granted the motion of defendants Michelle Chamble, Angela Brown, and the City of New York (the municipal defendants) for summary judgment, unanimously affirmed, without costs.
The municipal defendants cannot be held liable for plaintiff's injuries, even if the traffic officers were negligent, because the officers were involved in the discretionary governmental function of traffic control (see Balsam v Delma Eng'g Corp., 90 NY2d 966, 968 [1997]; Devivo v Adeyemo, 70 AD3d 587 [1st Dept 2010]) and plaintiff failed to plead or show that there was a special relationship owed to him (see Valdez v City of New York, 18 NY3d 69, 77 [2011]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2019
DEPUTY CLERK